Honorable Steven M. Gardner Representative, 92nd District 609 Twigwood Drive Ballwin, Missouri 63011
Dear Mr. Gardner:
This letter is in response to your question asking as follows:
         "A.  May a Fire Protection District, located in a First Class County, add territory and extend its limits beyond the boundaries of the First Class County?
         "B.  Does the answer to the previous question vary, according to whether the Fire Protection District was incorporated before or after 1969?"
We are enclosing a copy of our Opinion No. 335-1970 which is self-explanatory. We believe that the reasoning of that opinion is applicable to the first question that you ask.
Although that opinion referred specifically to third class counties, the powers of the board of directors of fire protection districts in first class counties are provided for in Section321.600, RSMo, which states, similarly to the powers quoted in Opinion No. 335-1970, regarding Section 321.220, RSMo, that the prosecuting attorney for the county in which the fire protection district is located shall prosecute such violations in magistrate court of that county.
The other sections relied upon in such opinion are applicable to first class counties. We find no statutory changes since that opinion was rendered in 1970 to affect the conclusion reached.
Therefore, in answer to your first question, the fire protection district located in a first class county does not have the authority to extend its limits beyond the boundaries of the first class county.
In answer to your second question, we find no reason to distinguish a fire protection district incorporated before or after 1969 with respect to such powers. Therefore, we conclude that such a fire protection district located in a first class county, incorporated before or after 1969, does not have authority to now extend its limits beyond the boundaries of the county.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure: Op. No. 335, 7/1/70, Parrish